DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the outside” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim now recites “a solvent container containing a solvent for diluting the ink is also used as the cleaning liquid container and the solvent is used as the cleaning liquid…” It is not clear whether the solvent container is intended to be the cleaning liquid container as previously defined in the claim or whether the recited solvent container is intended to be another cleaning liquid container. The use of the word “also” makes the recitation sound as though the solvent container might be another cleaning liquid container in addition to the initially recited cleaning liquid container, but then the language also states that the solvent container is also used as the cleaning liquid container. Clarification is required. 
Because all other claims depend from claim 1, they are also rejected on this basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jessup et al. (2015/0097051) in view of Colombat et al. (7,195,331).

Regarding claim 1, Jessup teaches an inkjet recording device comprising: 
a main body (fig. 1, items 20,18, 22 and housing containing all shown elements) including an paint container (col. 1, note that a paint container is necessarily present in paint gun 20) that accommodates an paint used to perform painting on a paint target (note that a paint spray gun necessarily paints on a target), and a cleaning liquid container (see fig. 1, item 74) that accommodates a cleaning liquid ([0029]); 
a nozzle (fig. 1, item 18) that is connected to the paint container to discharge the paint which is pressurized and supplied ([0027]); and 
a head cleaning unit (figs. 1, 2, item 10 excluding item 32) including a cleaning nozzle (fig. 7, item 64), disposed in a sidewall of the head cleaning unit (see figs. 1, 2), that discharges the cleaning liquid ([0031]), and an insertion port (fig. 1, item 14), disposed in a top of the head cleaning unit, into which the nozzle is insertable in an insertion direction (fig. 1, note arrow)
wherein the cleaning nozzle is arranged so as to eject the cleaning liquid toward the nozzle of the print head inserted into the insertion portion ([0012]), and
the head cleaning unit includes a container connection portion (figs. 1, 2, item 30) allowing the head cleaning unit to be connected to a waste liquid container (figs. 1, 2, item 32) that accommodates the cleaning liquid which is used for cleaning see figs. 1, 2),
the waste liquid container collects the cleaning liquid without letting out the cleaning liquid used for cleaning around the inkjet recording device (see figs. 1, 2, [0024], note that item 32 is used to collect the solvent for recycling or disposal. Note that “letting out” is not defined in any way. Note that at least some portion of the cleaning liquid remains in the area of item 32 and is not “let out.” This limitation has not been recited in terms of structure),
the container connection portion is detachably connected to the waste liquid container so that the cleaning liquid is supplied to the waste liquid container in the head cleaning unit without leaking to the outside (see rationale for previous limitation. Note that item 32 can be connected to item 30 via bolts and is thus detachable. Note that “leaking” is an undesired byproduct of most devices, and so for the device of Jessup to function properly, it would necessarily not “leak” to and outside even though [0024] states that ),
a solvent container containing a solvent for diluting the ink is also used as the cleaning liquid container and the solvent is used as the cleaning liquid (see 112 rejection, note solvent container cited above),
the head cleaning unit is provided as a separate body from the main body and is connected to the main body by a conduit (see fig. 1, note that main body 18/20/22 is connected to head cleaning unit 10 by conduit created by opening 14 and entire vertical flow path formed by opening 14 and components 32/30/38/12) , and
the cleaning liquid of the cleaning liquid container is supplied to the cleaning nozzle of the head cleaning unit through a pipe provided in the conduit (see fig. 1, note pipe 76 disposed in an opening in the side of the head cleaning unit).
Jessup does not teach a print head including a nozzle that is connected to the ink container to discharge the ink which is pressurized and supplied a charging electrode that charges ink particles to be used for the printing, a deflection electrode that deflects the ink particles charged by the charging electrode, and a gutter that recovers the ink particles which are not used for the printing. Colombat teaches this (Colombat, see fig. 1, Note nozzle 116, charge electrode 120, gutter 106). It would have been obvious to one of ordinary skill in the art at the time of invention to applying the cleaning apparatus disclosed by White to the continuous inkjet printer disclosed by Colombat because doing so would amount to combining prior art elements according to known methods to yield predictable results.
(Examiner acknowledges that Jessup is directed to a spray paint gun while Colombat is directed to a printer. While seemingly different arts, Examiner maintains that the cleaner disclosed by White would have been applicable to any coloring fluid dispensing device in need of cleaning, including that disclosed by Colombat). 
 	Regarding claim 2, Jessup in view of Colombat teaches the inkjet recording device according to claim 1, wherein the main body and the head cleaning unit are provided as separate bodies (Jessup, see figs. 1, 2). 	Regarding claim 3, White in view of Colombat teaches the inkjet recording device according to claim 1, wherein the head cleaning unit is connected to the main body via a conduit (Jessup, see figs. 1, 2, Note that there are a number of ways the cleaning unit can be said to be connected to the housing via a conduit). 	Regarding claim 4, Jessup in view of Colombat teaches the inkjet recording device according to claim 1, wherein the cleaning liquid container is connected to the cleaning nozzle via a cleaning path (Jessup, see figs. 1, 2, note path between source 74 and 76). 	Regarding claim 8, Jessup in view of Colombat teaches the inkjet recording device according to claim 1, wherein the insertion port includes a seal portion (Jessup, see figs. 1, 2, edges of hole 14) that blocks an atmosphere in a head cleaning unit interior from an outside air (Jessup, see figs. 1, 2, Note that the edges of the insertion portion 14 block at least some atmosphere. Note that the claim does not require that an airtight seal is created). 	Regarding claim 9, Jessup in view of Colombat teaches the inkjet recording device according to claim 1, wherein the head cleaning unit includes an air nozzle that discharges air (Jessup, see figs. 1, 2, item 88). 	Regarding claim 13, Jessup in view of Colombat teaches the inkjet recording device according to claim 9, wherein the air nozzle is connected to an air pump that delivers the air (Jessup, see figs. 1, 2, item 86, Note that a pump is necessarily present). 	Regarding claim 14, Jessup in view of Colombat teaches the inkjet recording device according to claim 9, wherein the air nozzle is connected to a path connectable to an external air compressor that delivers the air (White, col. 6, lines 28-35, See fig. 4, Note that an air compressor necessarily exists). 	Regarding claim 15, Jessup in view of Colombat teaches the inkjet recording device according to claim 3, wherein the main body is connected to the print head via a head conduit (Colombat, see fig. 1, note that the claimed head conduit is being defined as the fluid delivery path within item 116), and the conduit is longer than the head conduit (Compare Colombat, fig. 1, White, fig. 4, Note that, as defined in the rejection of claim 1, the conduit disclosed at White, figure 4 would be longer than the head conduit). 	Regarding claim 16, Jessup in view of Colombat teaches the inkjet recording device according to claim 5, wherein the waste liquid container includes a pipe configured to exhaust a waste liquid from inside to outside (Jessup, see figs. 1, 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jessup in view of Colombat as applied to claim 5 above, and further in view of Girones et al. (6,568,787).

Regarding claim 6, Jessup in view of Colombat teaches the inkjet recording device according to claim 1. Jessup in view of Colombat does not teach wherein head detecting means that detects whether or not the print head is inserted into the insertion port is installed in the head cleaning unit. Girones teaches a sensor to detect that printhead has been moved into a maintenance position where nozzles on the head are cleaned (Girones, see claim 11). It would have been obvious to one of ordinary skill in the art at the time of invention to add a print head detecting sensor, as disclosed by Girones, to the maintenance device disclosed by White in view of Colombat because doing so would ensure the proper alignment of the printhead and the maintenance device before cleaning of the nozzles. Further, upon such a combination, the added sensor would detect when the head disclosed by White in view of Colombat was inserted into the maintenance device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jessup in view of Colombat as applied to claim 5 above, and further in view of Dan (2014/0292892).


 	Regarding claim 7, Jessup in view of Colombat teaches the inkjet recording device according to claim 5. Jessup in view of Colombat does not teach wherein the head cleaning unit includes container detecting means that detects whether or not the waste liquid container is connected to the container connection portion. Dan teaches this (Dan, [0044]). It would have been obvious to add a waste liquid container detections sensor of the type disclosed by Dan to the device disclosed by Jessup in view of Colombat because doing so would ensure that the waste liquid container was present during a maintenance operation, thereby preventing the contact of waste liquid with components within the printer itself. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jessup in view of Colombat as applied to claim 5 above, and further in view of Ott et al. (5,195,566).

 	Regarding claims 17 and 18, Jessup in view of Colombat teaches the inkjet recording device according to claim 8. Jessup in view of Colombat does not teach wherein the head cleaning unit includes a lid portion configured to remain closed and in contact with the seal portion in a case in which the printhead is removed from the head cleaning unit and including a torsion coil spring configured to control movement of the lid portion. Ott teaches a lid for a liquid container, the lid remaining closed and in contact with a seal when there is nothing inserted into the liquid container, the lid being biased by a torsion spring so as to be opened only when pressed inwardly (Ott, see fig. 1, col. 2, lines 22-34). It would have been obvious to one of ordinary skill in the art at the time of invention to add the closure flap disclosed by Ott to the device disclosed by Jessup in view of Colombat because doing so would allow for the closure of the cleaning container when not in use. 

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. Moreover, new 112 issues have arisen. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853